 
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
 
 
This Purchase and Sale Agreement (the "Agreement") entered into as of this 15th
day of June, 2020, by and between DANNEMANN, LLC (the "Seller") and AEI PROPERTY
CORPORATION, a Minnesota corporation, or its assigns (the "Buyer").  The date on
which last party hereto executes this Agreement is hereafter referred to as the
“Effective Date”.
 
In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto covenant and agree as follows:
 
1.         Property.       Seller is the owner of a parcel of real property,
with all improvements thereon, known generally as 8057 West Virginia Drive,
Dallas, Texas, currently leased for use as a Talecris Plasma collection
facility, such property being more particularly legally described on Exhibit “
A”  attached hereto (collectively, the “Property”). The Property includes all of
Seller’s rights and interests in and to all Leases of the Property, buildings,
and other improvements on or within the Property or appurtenant thereto,
including easements, warranties, guaranties, indemnities, and covenants. Seller
wishes to sell and Buyer wishes to purchase the Property on the terms and
conditions set forth herein.
 
2.         Lease. The Property is being sold subject to an existing Lease of the
Property, dated June 6, 2008, as amended (collectively, the "Lease") by and
between Seller, as lessor and Talecris Plasma Resources, Inc., a Delaware
corporation, as lessee (the "Tenant"). The Tenant’s obligations under the Lease
are guaranteed by Grifols Shared Services North America, Inc. (“Lease
Guarantor”), pursuant to that certain Guaranty attached to the original Lease.
 
3.         Closing Date. The closing date on Buyer’s purchase of the Property
(the "Closing Date") shall be five (5) business days from the expiration of the
Due Diligence Period or any Adverse Change Review Period. However, the Closing
Date may be earlier upon the mutual agreement of the parties.
 
4.         Purchase Price. The purchase price for the Property is $5,394,900
(the "Purchase Price"). If all conditions precedent to Buyer’s obligations to
purchase have been satisfied, Buyer shall deposit immediately available funds in
the amount of the Purchase Price with the Closing Agent (as defined below) on or
before the Closing Date.
 
Within three (3) business days of Effective Date, Buyer will deposit $50,000
(the "Earnest Money") in an interest bearing account with First American Title
Insurance Company, 1125 17th Street, Suite 500, Denver, CO 80202, Lisa Ray;
phone number: (303)
876-1134; email: liray@firstam.com (the “Closing Agent” or “Title Company”). As
used in this Agreement, the term “Earnest Money” shall mean the amount deposited
by Buyer, together with all interest accrued thereon or deemed to have accrued
thereon, as provided above. One Hundred Dollars of the Earnest Money shall be
considered non-refundable option consideration in consideration for the parties
having entered into this Agreement. Any return
1

--------------------------------------------------------------------------------

 
 
 
 
 
of the Earnest Money to Buyer pursuant to the terms hereof shall be less the
option consideration.
 
If for any reason (other than Buyer’s default) this Agreement is terminated
prior to the expiration of the Due Diligence Period (or prior to the expiration
of the Adverse Change Review Period if such occurs because of the unanticipated
occurrence of Adverse Change Due Diligence (as defined below)), then the Earnest
Money shall be immediately returned to Buyer.
 
If the transaction contemplated by this Agreement hereby proceeds to closing
(the “Closing”), the Earnest Money shall be paid to Seller at Closing and Buyer
shall receive a credit against the Purchase Price payable hereunder in the
amount of the Earnest Money. If Buyer does not terminate this Agreement by the
expiration of the Due Diligence Period or any Adverse Change Review Period or as
otherwise provided herein, the Earnest Money shall thereafter be deemed
non-refundable, except as otherwise provided in this Agreement.
 
The balance of the Purchase Price in cash is to be deposited by Buyer into an
interest bearing escrow account with the Closing Agent on or before the Closing
Date.
 
5.         Escrow. Escrow shall be opened by Buyer with the Closing Agent  upon
execution of this Agreement by both parties. A copy of this fully-executed
Agreement will be delivered to the Closing Agent by Buyer and will serve as
escrow instructions together with any additional instructions required by Seller
and/or Buyer or their respective counsels. Seller and Buyer agree to cooperate
with the Closing Agent and sign any additional instructions reasonably required
by the Closing Agent to close escrow. If there is any conflict between any other
instructions and this Agreement, this Agreement shall control.
 
6.         Title. Seller, at its sole expense, has delivered to Buyer a
commitment for an ALTA Owner’s Policy of Title Insurance (most recent edition)
issued by the Closing Agent, insuring indefeasible fee simple title in the
Property, deleting standard exceptions, subject only to such matters as Buyer
may approve or waive pursuant to this Section 6 and contain confirmation of the
availability of such other endorsements as Buyer may request at Buyer’s expense
that are available for a property in Texas, including extended coverage and
owner’s comprehensive coverage without exception for mechanic’s liens (the
"Updated Title Commitment"). The Updated Title Commitment shows Seller as the
present fee owner of the Property and shows Buyer as the fee owner to be insured
and insuring Buyer in the amount of the Purchase Price.
 
The Updated Title Commitment shall also include:
 
a) an itemization of all outstanding and pending special assessments and an
itemization of taxes affecting the Property and the tax year to which they
relate;
 
b)   a statement of whether taxes are current and if not, show the amounts
unpaid; and
 
c)
 
the tax parcel identification numbers and whether the tax parcel includes
property other than the Property to be purchased.
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
All easements, restrictions, documents and other items affecting title shall be
listed in Schedule "B" of the Updated Title Commitment. Copies of  all
documents referred to in the Updated Title Commitment (the “Updated Title
Commitment Documents”)   must be provided to Buyer before this item will be
considered ‘delivered’ as required under Section
8.01 for the tolling of the start of the Due Diligence Period.
 
Buyer shall be allowed, at any time on or prior to five (5) business days prior
to expiration of the Due Diligence Period to make objections thereto and making
of requests for specific endorsements, said objections or requests (hereinafter
“Objections”) to be made in writing or deemed waived.
 
If any Objections are so made, Seller shall within three (3) business days after
receipt of Buyer’s Objections (“ Seller’s Cure Period  ”) respond to Buyer  in
writing whether Seller shall cure, remove, or obtain insurable title over said
Objections. Failure of Seller to notify Buyer in writing within such three (3)
business day period shall be deemed an election by Seller on the last day of
such period not to cure, remove, or obtain insurable title over said Objections.
If Seller shall elect not to cure, remove, or obtain insurable title over
Buyer’s Objections during Seller’s Cure Period, then Buyer may terminate this
Agreement by written notice to Seller given not later than the date of
expiration of the Due Diligence Period, in which event the Title Company shall
refund the Earnest Money Deposit to Buyer, and thereafter Seller and Buyer shall
not have any further liability hereunder except for obligations which by the
express terms of this Agreement survive the termination of this Agreement. If
Buyer does not so notify Seller of termination, Buyer shall be deemed to have
elected to waive such Title Objections and proceed to Closing without reduction
to the Purchase Price.
 
If Buyer shall so terminate this Agreement, the Earnest Money shall be
immediately returned in full to Buyer and neither party shall have any further
duties or obligations to the other hereunder (except for those which expressly
survive the termination of this Agreement). If Buyer does not deliver such
notice of termination, Buyer shall be deemed to have waived its right to
terminate this Agreement as referenced above except for any Adverse Change Due
Diligence. If this Agreement is not terminated by Buyer in accordance with the
provisions hereof, Seller shall, at or prior to Closing and at Seller’s cost,
cure, remove, satisfy, or insure over any Objections which Seller elected in
writing to cure, remove, satisfy, or insure over as provided above.
 
Any matters appearing on the Updated Title Commitment at the end of the period
allowed to Buyer to review the same, to which Buyer has not objected (as well as
those for which Buyer’s objection has been cured by Seller) shall be deemed to
be permitted (“Permitted Exceptions”).
 
In the event that the Updated Title Commitment is amended, reissued or otherwise
modified (an “Amended Title Commitment”) to include new or revised requirements,
exceptions or conditions that were not specifically set forth in the Updated
Title Commitment (a “New Title Matter”), then Buyer shall have five (5) business
days after Buyer’s receipt of an Amended Title Commitment to review and object
to any New Title Matter(s) by written
3

--------------------------------------------------------------------------------

 
 
 
 
 
notice to Seller. Within three (3) business days of any such Buyer notice,
Seller shall respond to Buyer in writing indicating whether Seller agrees to
cure, remove, satisfy, or insure over the same. Seller’s failure to respond
within such two (2) business day period shall be deemed an election by Seller on
the last day of such period not to cure, remove, satisfy, or insure over such
New Title Matter(s). If Seller elects or is deemed to have elected not to cure,
remove, satisfy, or insure over one or more of the New Title Matter(s) or fails
to do so on or prior to the Closing Date, then Buyer may either (i) terminate
this Agreement by written notice to Seller, in which event the Title Company
shall refund the Earnest Money Deposit to Buyer, and thereafter Seller and Buyer
shall not have any further liability hereunder except for obligations that by
the express terms of this Agreement survive the termination of this Agreement,
or (ii) waive such Title Objection(s) and proceed to Closing. If necessary, the
Closing Date shall be extended by the number of days necessary for Buyer to have
five (5) business days to review any New Title Matter appearing in an Amended
Title Commitment and at least three (3) business days to elapse after sending
any objection thereto to Seller. Buyer shall be deemed to have preserved its
right to terminate this Agreement if any Title Objection to a New Title Matter
is not cured, removed, satisfied, or insured over by Seller at its cost, prior
to Closing and if not undertaken by Seller, Buyer may terminate this Agreement
and the Earnest Money shall be immediately returned to Buyer.
 
7.         Site Inspection. As a condition precedent to Buyer’s obligations
hereunder, the Property shall be inspected and approved by Buyer, in Buyer’s
sole discretion, prior to the expiration of the Due Diligence Period. Subject to
the prior rights of Tenant (including any provisions of the Lease relating to
Landlord’s right to enter the Property), Seller hereby grants to Buyer and
Buyer’s agents, employees, and contractors the right to enter upon the Property,
on one (1) occasion, at a reasonable time which does not materially interfere
with Tenant’s normal business operations during the Due Diligence Period, to
conduct such inspection provided however in the event of Adverse Change Due
Diligence, Buyer may investigate the Property an additional time; provided that
Buyer and its agents will only be permitted such access when accompanied by
Seller or a representative of Seller, who will be available during normal
business hours upon reasonable prior notice to accompany Buyer and its agents,
and provided, further, that Buyer will obtain Seller’s prior written approval
before performing any soil sampling, boring tests, or other invasive testing.
 
In consideration therefor, Buyer shall and does hereby agree to indemnify and
hold Seller harmless from any and all liabilities, claims, mechanics’ liens,
losses or damages, including, but not limited to, court costs and attorneys’
fees, which may be incurred by Seller as a direct result of Buyer’s inspection;
provided, however, this indemnity shall not include, and shall specifically
exclude, any liabilities, claims, losses, or damages to the extent arising out
of or resulting from the mere discovery by Buyer or its agents, representatives,
contractors, or employees of the presence of any toxic or hazardous substance
in, on, or under the Property. If any inspection or test disturbs or damages the
Property, Buyer shall promptly repair and restore the Property to substantially
the same condition as existed prior to any such inspection or test.  Prior to
any entry on the Property by Buyer or its agents, Buyer shall provide proof of
insurance of Buyer and its agents reasonably satisfactory to Seller. Buyer’s
indemnity and hold harmless obligation and other obligations in the preceding
paragraph shall survive termination of this Agreement or Closing.
4

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
8.         Due Diligence and Due Diligence Periods.
 
8.01     Due Diligence Documents and Due Diligence Period.
 
Buyer shall have until 11:59 pm CST on the thirtieth (30th) day after the
Effective Date (the “Due Diligence Period”) to review or object to the following
Due Diligence Documents (a) through (x) (the "Due Diligence Documents") to be
delivered by Seller, or ordered from and delivered by a third party as indicated
below. Buyer and Seller acknowledge the delivery of the Due Diligence
Document(s), except for the following items which have not been provided by
Seller: e, f, g, and i-s inclusive.
 
Within three (3) business days following the Effective Date, the following Due
Diligence Documents are to be delivered to Buyer to the extent such documents
are in the possession or control of Seller and to the extent not previously
furnished, or if to be ordered from a third party, once received from the third
party are to be delivered to Buyer:
 
a) A copy of Seller’s existing Owner’s Title Policy for the Property, with
copies of its underlying documents;
 
b) A copy of Seller’s existing as-built ALTA survey and/or existing boundary
ALTA
survey of the Property (“Existing Survey”);
 
c) A complete copy of the Lease, and any amendments thereto,  including but
not limited to guaranties, amendments, assignments of lease and/or letter
agreements, commencement agreements, memorandum of leases, project acceptance
letter (wherein Tenant accepts possession of the property, if Tenant shall have
issued the same or similar) and the most recent tenant estoppel in Seller’s
possession;
 
d) A copy of Seller’s existing Phase I Environmental Site Assessment report
(“Existing Phase I ESA”);
 
e) A copy of the Tenant’s existing insurance certificate(s) for the Property;
 
f)   A copy of Seller’s existing insurance certificate(s) for the Property;
 
g) A copy of any zoning information concerning the current zoning of the
Property;
 
h) A copy of any soils suitability/geotechnical report along with copies of
compaction testing results and/or evidence from the general contractor
certifying that the recommendations contained in the soils report were followed
during construction;
 
i)   A copy of the Certificate of Occupancy from the governing municipality;
 
j)
A copy of the Fire Sprinkler Certification for the improvements on the Property,
if applicable;
5

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
k)  Certificate of Substantial Completion executed by the project architect
and/or general contractor for the improvements and approval or acceptance of the
improvements by the Tenant;
 
l)   Copies of the existing final building plans and specifications for the
improvements;
 
m) A copy of the most recent real estate tax statement for the Property;
 
n) A rental accounting for the last twelve (12) months (or  such shorter period
reflecting Tenant’s occupancy of the Property) showing the date and amount of
each rent payment (including any additional and escrowed amounts) received from
Tenant;
 
o) Copies of current and prior calendar year budget and reconciliation for the
property as  required  under the Lease and/or  any
documents  related  to  Common  Area Maintenance “CAM” affecting the Property;
 
p) Copies of all CAM related contracts and invoices for any contracted services,
and the names, addresses and contact information for third parties to, and/or
managers or administrators of, any CAM pursuant to agreement, declaration, or
reciprocal easements;
 
q) A copy of any correspondence concerning unresolved and ongoing issues with
Tenant and/or any governmental body or authority regarding landlord’s work,
construction, or maintenance issues still being addressed between the parties to
date; any correspondence from Tenant or Tenant’s representatives regarding on-
going requested or potential rent reductions and/or amendments to the Lease, if
any;
 
r)
Copies of any and all warranties respecting construction of the improvements,
including but not limited to, HVAC system, structural, plumbing or electrical
that have  not expired by their terms, and if applicable as required by the
Lease assignments thereof to Tenant, issued to or required to be provided to
Tenant as designated in the Lease. Buyer will require any and all warranties
that have not expired and have not been transferred to Tenant, to be transferred
to Buyer at Closing, at Seller’s sole expense, but only to the extent that such
warranties are assignable without the consent of any third party;
 
s)   Copy of a transferrable 15-year weather tight roof warranty, to be
transferred to Buyer on the Closing Date, at Seller’s sole expense, but only to
the extent that such warranty is assignable without the consent of any third
party, provided that Seller shall use commercially reasonable efforts to obtain
any such required third-party consents and provided further that any
out-of-pocket costs incurred in connection with seeking such consents shall be
paid by Buyer;
6

--------------------------------------------------------------------------------

 
 
 
 
 
t)
Within three (3) business days of the Effective Date, Seller shall, at its sole
expense, be responsible for ordering and, upon receipt, delivering to Buyer an
Updated Title Commitment and Updated Title Commitment Documents as defined above
in Section 6;
 
u) Within three (3) business days of the Effective Date, Seller shall be
responsible for ordering and, upon receipt, delivering to Buyer an updated
as-built ALTA Survey (the “Updated Survey”) certified to “AEI Property
Corporation, and its assigns” and  Title Company,  which  Updated Survey
shall  not  be considered complete nor delivered until it reflects the Updated
Title Commitment, and is in accordance with the requirements set forth in
 Exhibit “ B”  attached hereto, which Updated Survey is less than six (6) months
old as of the Closing Date or which shall be accompanied by an affidavit of
Seller indicating that the Updated Survey is accurate and there have not been
any changes to such survey on or after the date the Updated Survey was issued;
 
v) Within three (3) business days of the Effective Date, Seller shall be
responsible for ordering and, upon receipt, delivering to Buyer an Updated Phase
I Environmental Site Assessment report in accordance to ASTM 1527-13 guidelines
(the “Updated Phase I ESA”) certified to “AEI Property Corporation, its
successors and assigns”, unless Seller’s existing Phase I Environmental
Assessment is less than six (6) months old as of the Closing Date. If Seller’s
existing Phase I Environmental Site Assessment report is less than six (6)
months old as of the date of closing, then Seller shall provide to AEI a
reliance letter certified to “AEI Property Corporation, and its assigns”;
 
w) Seller shall deliver a copy of the Property Condition Assessment report which
was previously issued to Seller prior to the Effective Date at Seller’s cost and
expense (“PCA Report”), and also within one (1) business day of the Effective
Date, Buyer shall be responsible for ordering, at Buyer’s expense, a Property
Condition Assessment report (the “Updated PCA Report”) certified to “AEI
Property Corporation, and its assigns” as to the condition of the Property
within three (3) months of the Closing Date (which Updated PCA Report Buyer
confirms has been ordered as of the Effective Date, but not yet been received);
 
x) Within three (3) business days of the Effective Date, Seller shall be
responsible for ordering and, upon receipt, delivering to Buyer, at Buyer’s
expense, an a zoning letter from the applicable municipality or report from
Seller’s zoning consultant certified to “AEI Property Corporation, and its
assigns” (“Updated Zoning Letter”).
 
Notwithstanding any of the above to the contrary, Buyer acknowledges and agrees
that (1) Seller has obtained drafts of the Updated Survey and the Updated Phase
I ESA (collectively, the “Specified Due Diligence Items”) prior to the date
hereof at the expense of Seller, which expense has been disclosed to Buyer and
approved by Buyer, and Buyer shall reimburse Seller for such costs at Closing
and (2) if for any reason Closing does not occur, (i) Buyer shall have
7

--------------------------------------------------------------------------------

 
 
 
 
 
no responsibility for reimbursing Seller for any costs incurred by Seller in
connection with the Specified Due Diligence Items, and (ii) Buyer shall execute
and deliver any agreements, documents or other instruments reasonably required
by Seller to release Buyer’s interests in the Specified Due Diligence Items so
that Seller may have them re-certified to a future buyer of the Property and/or
such buyer’s lender.
 
If Seller chooses to transmit the Due Diligence Documents in its possession
through use of such electronic medium such as ‘Dropbox’ or similar, each deposit
in such medium by Seller must be accompanied by contemporaneous emails to the
Buyer and its counsel as set forth in the notice provision below alerting Buyer
to such deposit.
 
During the Due Diligence Period, Buyer may cancel this Agreement for any reason
by delivering a cancellation notice to Seller and Closing Agent on or before the
expiration of the Due Diligence Period and the Earnest Money shall be
immediately returned in full to Buyer and neither party shall have any further
duties or obligations to the other hereunder (except for any obligation
expressly surviving the termination of this Agreement).
 
If notice of termination is not given on or before the expiration of the Due
Diligence Period, all such matters applicable to the Due Diligence Period shall
be deemed acceptable and all such conditions satisfied and/or waived and the
right to termination under Section 8.01 shall be extinguished and the Earnest
Money shall be non-refundable to Buyer, except pursuant to Buyer’s right of
termination as set forth in Section 14(d) and/or  Section 15.
 
8.02     Form of Closing Documents. At least seven (7) days prior to the
expiration of the Due Diligence Period, Seller shall, at its sole expense,
provide to Buyer the forms of the following documents, and Seller and Buyer
shall agree on the form of the following documents (to the extent not attached
hereto), which are to be delivered to the Title Company on the Closing Date by
Seller (and executed by Seller and Buyer as appropriate) as set forth in Section
14 hereof:
 
(a)       Special Warranty Deed with limited warranty conveying title to the
Property to
Buyer, in form and substance reasonably satisfactory to Buyer and Seller (the
“Deed ”  );
 
(b)
Seller’s Affidavit as may be reasonably required by the Title Company to delete
from the Owner’s Title Policy the standard exceptions capable of being deleted
by owner’s statement (the  “Seller’s  Affidavit”  );
 
(c)       FIRPTA Affidavit in a form and substance reasonably satisfactory to
Buyer and
Seller;
 
(d)
Assignment and Assumption of the Lease, in the form attached hereto and
incorporated herein as  Exhibit  “ C”  ;
 
8

--------------------------------------------------------------------------------

(e)       Assignment of Warranties, in the form as attached hereto and
incorporated herein as  Exhibit “ D”  which, for the avoidance of doubt, shall
include a general
9

--------------------------------------------------------------------------------

 
 
 
 
 
assignment by Seller of any interest it holds in any warranties under Sections
8.01(r) and (s) regardless of consent of any third party;
 
(f)
A Notice to Tenant of sale and Assignment and Assumption of the Lease in form
and substance reasonably satisfactory to Buyer and Seller;
 
(g)
If applicable, a tax proration and post-closing true-up agreement in form and
substance reasonably satisfactory to Buyer and Seller whereby Seller agrees to
pay the pro-rata share of real estate taxes and assessments for any tax period
prior to the commencement of Tenant’s obligations to pay real estate taxes and
assessments as set forth in the Lease (the “Tax Proration Agreement”).
 
(h)
Estoppel from Tenant, in form and substance reasonably satisfactory to Buyer and
Seller (the “Estoppel Letter”), such form to be satisfactory to Buyer if it
includes the confirmation of the initial lease term expiration date, rental
commencement date, the date of the next rental escalation, statement that
neither Landlord nor Tenant is in default, and confirmation of tenant approval
of such matters of landlord’s work as Buyer may reasonably request; and
 
(i)
If applicable, estoppel from any third parties or administrators of any CAM
pursuant to agreement, declaration, or reciprocal easements, in form and
substance reasonably satisfactory to Buyer and Seller.
 
In the event that Seller and Buyer do not reach mutual agreement on the form of
the above described documents (a) through (c) and (f) through (h) prior to the
expiration of the Due Diligence Period or document (i) prior to the end of the
title review period set forth in Section 6, this Agreement may be terminated by
either Seller or Buyer within five (5) business days after the end of the
applicable Due Diligence Period and the Earnest Money shall be immediately
returned in full to Buyer and neither party shall have any further duties or
obligations to the other hereunder (except for any obligation expressly
surviving the termination of this Agreement).
 
If fully executed copies of documents (h) and, if applicable, (i) above are not
received prior to the end of the Due Diligence Period, Buyer shall have three
(3) business days after receipt to review each document. If, prior to the
Closing Date, (h) and (i) are not executed in the same form as agreed upon
between Buyer and Seller (and any differences constitute material and adverse
changes to such form), then Buyer may terminate this Agreement and the Earnest
Money shall be immediately returned in full to Buyer. Notwithstanding anything
to the contrary contained in this Agreement, in the event that the executed
Estoppel Letter has not been delivered to Buyer on or before the date that is
three (3) business days prior to the then-scheduled Closing Date, Seller shall
have the option to extend the Closing Date for up to three (3) business days in
aggregate to attempt to obtain the executed Estoppel Letter. The delivery of the
executed Estoppel Letter to Buyer shall be a condition precedent to Buyer’s
obligation to close, but the failure to obtain such Estoppel Letter shall not be
a default by Seller hereunder.
10

--------------------------------------------------------------------------------

 
 
 
 
 
9.         Closing Costs.   Except as provided above with respect to the
Specified Due Diligence Items, Seller shall pay the following closing costs: (i)
transfer taxes (state, county, and municipality, if such exists) and/or transfer
fees; (ii) all recording costs associated with the Deed and Assignment and
Assumption of Lease and/or Memorandum of Lease; (iii) all escrow fees; (iv) all
costs associated with an updated title commitment/search and the Owner’s Title
policy (including extended coverage) premium; (v) all costs associated with the
Updated Phase I ESA, PCA Report, and Updated Survey; and (vi) any and all
brokerage commissions owed by Seller; and (vi) to the extent that Seller has
agreed to cure any such title Objections raised by Buyer, Seller may pay: all
costs associated with recording any document(s) or instrument(s) necessary to
cure any such title Objections raised by Buyer  or any endorsements necessary to
cure any such title objection raised by Buyer that Seller has agreed to cure.
 
Except as provided above with respect to the Specified Due Diligence Items,
Buyer shall pay the following closing costs: (i) the cost of any Owner’s Title
Policy endorsements Buyer shall require; (ii) all costs associated with the
Updated PCA Report and Updated Zoning Letter.
 
Seller agrees to credit Buyer $46,990 at closing to account for loss of income
from a scheduled rent decrease during the lease term.
 
Each party will pay its own attorneys’ fees for this transaction.
 
10.       Real Estate Taxes and Assessments. Seller represents to Buyer that, to
the best of its knowledge, all real estate taxes and installments of special
assessments due and payable prior to and in the year of Closing on or before the
Closing Date have been or will be paid in full as of the Closing Date by either
Seller or Tenant.
 
In the event that Tenant has deposited with Seller any amount for payment of the
real estate taxes and levied and pending special assessments payable in the year
of Closing, yet Seller has not yet paid said taxes, or any deposit from Tenant
remains in Seller’s possession, Seller shall give Buyer a credit at Closing in
an amount so deposited by Tenant.
 
In the event Tenant does not pay any special assessments or real estate taxes
for periods prior to the Closing Date that are the responsibility of Tenant
under the Lease, Seller and Buyer each agree to pay its prorata share of said
assessments or taxes as of the Closing Date for the year of Closing as well as
the full amount of taxes and assessments for the year prior to the year in which
Closing occurs if the taxes and assessments are paid in arrears within the
jurisdiction.
 
The representations and warranties of the parties set forth in this Section
10 shall survive Closing.
 
11.       Prorations. Buyer and Seller, as of the Closing Date, shall prorate
(with Buyer being deemed to be Landlord for purposes of income and expenses on
the Closing Date): Rents and all other amounts paid by Tenant under the Lease
(collectively “Rent”) for the month in which the Closing occurs. Rent received
by Seller during the month of Closing but relating to
11

--------------------------------------------------------------------------------

 
 
 
 
 
periods before the Closing Date shall be retained by Seller.   For the period
after Closing through and including the last day of the month of Closing, all
Rent collected by Buyer shall be prorated as of the Closing Date.
 
In the event that prior to the Closing Date the Tenant does not pay any expenses
that are the responsibility of the Tenant under the Lease accruing prior to the
Closing Date, Seller and Buyer each agree to pay its prorata share of said
charges, and expenses (other than real estate taxes) as of the Closing Date.
Collections by Seller after Closing of Rent due and owing Buyer for periods on
and after the date of Closing shall be paid to Buyer within five (5) business
days of receipt thereof by Seller. Collections by Buyer after Closing of Rent
due and owing Seller for periods prior to the date of Closing shall be paid to
Seller within five (5) business days of receipt thereof by Buyer; provided,
however, that Rent collected after the Closing Date will be applied first to the
most recent Rent due (but not more than one month in advance).
 
If, after Closing, the parties discover any errors in adjustments and
apportionments, or additional information becomes available which would render
the closing prorations materially inaccurate, the adjustments and apportionments
shall be corrected as soon after their discovery as possible.
 
At Closing, Seller shall cancel any insurance policies that it has related to
the Property (effective as of the Closing Date), including but not limited to
casualty and liability insurance, and at Closing, Seller shall provide a credit
to Buyer for the prorated amount of any insurance premiums that Tenant has paid
to Landlord covering the period of time after the Closing Date.
 
The representations and warranties of the parties set forth in this Section
11 shall survive until March 31 of the calendar year immediately following the
Closing Date.
 
12.        Seller’s Representations and Warranties. Seller represents and
warrants as that, as of the Effective Date:
 
(a)       Except for this Agreement and the Lease between Seller and Tenant, and
other matters of record, Seller is not party to any other agreements or leases
with respect to the Property that shall survive Closing and be binding upon
Buyer;
 
(b)
Seller has all requisite power and authority to consummate the transaction
contemplated by this Agreement and has by proper proceedings duly authorized the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereunder;
 
(c)       Seller  has  not  received written notice of any
pending  actions  or  pending proceedings pending which would materially affect
the Property or Tenant, except matters fully covered by insurance;
 
(d)
The consummation of the transaction contemplated hereunder, and the performance
of this Agreement and the delivery of the act of sale to Buyer, will
12

--------------------------------------------------------------------------------

 
 
 
 
 
not result in any breach of, or constitute a default under, any instrument to
which Seller is a party or by which Seller may be bound or affected;
 
(e)       Seller has received no written notice that the Property is
substantially damaged by fire and other hazards, and Seller has received no
written notice that the Property is the subject of any condemnation proceeding;
 
(f)
Seller has received no written notice of any proposed improvements, pending
assessments or alterations that will affect the property or building;
 
(g)
Seller has received no written notice that the use and operation of the Property
is not in compliance with applicable local, state and federal laws, ordinances,
regulations and requirements that remains uncured;
 
(h)
Except in connection with matters disclosed in the Updated Phase I ESA, Seller
has not received any written notice from a governmental authority that the
Property is in violation of any federal, state or local law, ordinance or
regulations relating to industrial hygiene or to the environmental conditions,
on, under or about the Property, including, but not limited to, soil and
groundwater conditions. Except in connection with matters disclosed in the
Updated Phase I ESA, Seller has not received any written notice of any
proceeding or inquiry by any governmental authority with respect to the presence
of hazardous materials on the Property or the migration of hazardous materials
from or to other property;
 
(i)
The   transaction   contemplated   herein   does   not   represent   a  
fraudulent conveyance by Seller;
 
(j)
            Neither Seller, nor any of Seller’s members, are an entity or
person: (i)
    
            that is listed in the Annex to, or is otherwise subject to the
provisions
    
            of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
    
            (ii) whose name appears on the United States Treasury Department’s
    
            Office of Foreign Assets Control (“OFAC”) most current list of
    
            “Specifically Designated National and Blocked Persons” (which list
    
            may be published from time to time in various mediums including,    
but     not     limited     to,     the     OFAC    
website, (http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf); (iii)
who commits, threatens to commit or supports “terrorism,” as that term is
defined in EO13224; (iv) is subject to sanctions of the United States government
or is in violation of any federal, state, municipal or local laws, statutes,
codes, ordinances, orders, decrees, rules or regulations relating to terrorism
or money laundering, including, without limitation, EO13224 and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001; or (v) who is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
subsections (i) – (v) above are herein referred to as a “Prohibited Person”).
Neither Seller nor its members shall knowingly: (A) conduct any business, nor
13

--------------------------------------------------------------------------------

 
 
 
 
 
engage in any transaction or dealing, with any Prohibited Person, including, but
not limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person; or (B) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in EO13224;
 
(k)
As of the Closing, there will be no unpaid bills, claims, or liens in connection
with any improvements or repairs of any part of the Property or other work
performed or materials purchased in connection with the Property by Seller or at
the request of Seller;
 
(l)        As of the Closing, there will be no incomplete punchlist items or
liquidated
damages owed to Tenant regarding landlord’s work as set forth in the Lease;
 
(m)
All leasing commissions applicable to the current term of Lease have been paid
and no such costs are hereafter payable by Buyer;
 
(n)
There are no brokerage or commission agreements entered into by Seller that
would be binding upon Buyer or the Property after Closing;
 
(o)
Seller has received no written notice that the Property is not free of
structural defects and is not structurally sound;
 
(p)
To the best of Seller’s knowledge, all items of expense in connection with the
Property that Seller knows will be borne by Buyer after closing and are not
reimbursable by Tenant are set forth in the Lease or will be disclosed to Buyer
during the Due Diligence Period and prorated as of the Closing Date set forth
herein except as otherwise provided herein;
 
(q)
The Lease is in full force and effect, has not been pledged by Seller, modified
or amended except as otherwise disclosed to Buyer in writing or as collateral
for a loan that will be fully paid at Closing from the sale proceeds. To the
best of Seller’s knowledge, neither Seller nor Tenant is in default under the
Lease and no Rent has been waived, discounted, compromised, or released by
Seller. Seller hereby discloses to Buyer that Tenant pays real estate taxes and
assessments upon receipt of the invoices therefor (rather than paying monthly
additional rent to Seller on account of such taxes and assessments) and Seller
represents to Buyer that (i) all charges for water, gas, electricity and sewer
are paid directly by the Tenant and (ii) Seller pays the real estate taxes
directly and then receives reimbursement from the Tenant;
 
(r)
Seller has received no written notice from a governmental authority  that
remains uncured that the Property is not in conformance with all applicable
local, state and federal laws, ordinances, regulations and requirements. Since
occupancy by Tenant, Seller has not received any written notice from Tenant
concerning the Property for post-completion construction repairs or written
14

--------------------------------------------------------------------------------

 
 
 
 
 
allegation of construction defect or deviations from the final plans and
specifications that remains uncured;
 
(s)       Seller has received no written notice of any special assessments
affecting the
Property that are not payable by Tenant; and
 
(t)
Seller has not granted any party any right to purchase, right of first offer,
right of first refusal or other similar right to purchase or acquire the
Property, or any portion thereof, other than Buyer under this Agreement.
 
As used in this Section 12, the phrase “to Seller’s knowledge,” or phrases of
similar import shall mean the actual, not constructive or imputed, knowledge of
W. Scott Stough, who is the most knowledgeable person associated with Seller
with respect to matters regarding the Seller, Property, Lease and Lease
Guaranty, with limited duty of inquiry and investigation which shall include
normal and customary activities in Seller’s ordinary course of business with
respect to the Property. W. Scott Stough shall not be personally liable for any
of the obligations of Seller under this Agreement.
 
SUBJECT ONLY TO THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH
IN THIS AGREEMENT AND THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET
FORTH IN ANY OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER AT CLOSING
(COLLECTIVELY, THE “DOCUMENT REPRESENTATIONS”), THE PROPERTY IS TO BE SOLD
PURSUANT TO THIS AGREEMENT AS IS WHERE IS, WITH ALL FAULTS AND WITHOUT ANY
WARRANTY, EXPRESS, IMPLIED OR STATUTORY, ALL OF WHICH ARE HEREBY DISCLAIMED BY
BUYER. EXCEPT AS PROVIDED IN THIS AGREEMENT AND/OR IN THE DOCUMENT
REPRESENTATIONS, NO GUARANTEES, REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, ARE MADE BY SELLER WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY.   
BUYER FURTHER ACKNOWLEDGES THAT ANY INFORMATION SELLER HAS PROVIDED TO BUYER
(INCLUDING, WITHOUT LIMITATION, THE DUE DILIGENCE DOCUMENTS) HAS BEEN PROVIDED
TO BUYER FOR INFORMATIONAL PURPOSES ONLY AND THAT SELLER DOES NOT REPRESENT,
WARRANT OR GUARANTEE THE CONTENTS OR OPINIONS CONTAINED IN OR THE ACCURACY OR
COMPLETENESS OF ANY SUCH INFORMATION EXCEPT AS PROVIDED IN THIS AGREEMENT OR THE
DOCUMENT REPRESENTATIONS.   BUYER’S DECISION WITH RESPECT TO THE ULTIMATE
PURCHASE OF THE PROPERTY WILL BE BASED SOLELY UPON ITS OWN INVESTIGATION OF THE
PROPERTY AND UPON THE REPRESENTATIONS AND WARRANTIES OF SELLER TO BUYER SET
FORTH IN THIS AGREEMENT OR THE DOCUMENT REPRESENTATIONS. EXCEPT ONLY WITH
RESPECT TO A BREACH BY SELLER OF ANY REPRESENTATION OR WARRANTY EXPRESSLY AND
SPECIFICALLY CONTAINED IN THIS AGREEMENT OR IN THE DOCUMENT REPRESENTATIONS,
BUYER HEREBY WAIVES, RELEASES AND FOREVER DISCHARGES SELLER, ANY TRUSTEE,
BENEFICIARY, EMPLOYEE, AGENT OR
15

--------------------------------------------------------------------------------

 
 
 
 
 
PERSON ACTING ON BEHALF OF SELLER AND ANY AFFILIATE OF SELLER OF AND FROM ANY
AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, DAMAGES, LIABILITIES
AND COSTS WHATSOEVER, DIRECT OR INDIRECT, KNOWN OR UNKNOWN, WHICH BUYER NOW HAS
OR WHICH MAY ARISE IN THE FUTURE AGAINST SELLER WITH RESPECT TO REPRESENTATIONS
AND WARRANTIES RELATED TO THE PROPERTY.   THIS PARAGRAPH SHALL SURVIVE THE
CLOSING.
 
BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT DURING THE
DUE DILIGENCE PERIOD, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES
AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
DOCUMENT REPRESENTATIONS. THIS PARAGRAPH SHALL SURVIVE THE CLOSING.
 
If, prior to Closing, a representation or warranty of Seller in this Agreement
is or becomes materially untrue and/or any occurrence after the end of the Due
Diligence Period or document made known to Buyer (that was not discoverable by
the exercise of commercially reasonable due diligence by Buyer) that materially
changes or renders incomplete, invalid, or inaccurate any of the Due Diligence
Documents (“Adverse Change Due Diligence”), then Seller shall promptly give
written notice of such Adverse Change Due Diligence to Buyer. If, prior to
Closing, upon Seller’s notice or otherwise (including through any written
information set forth in the Due Diligence Documents delivered by Seller to
Buyer, which shall constitute actual knowledge by Buyer), Buyer acquires
knowledge of the untruth or inaccuracy of, or facts or circumstances that would
change materially, any representation or warranty of Seller in this Agreement or
any Adverse Change Due Diligence, then Buyer shall have five (5) business days
to review the Adverse Change Due Diligence (“Adverse Change Review Period”) and
the option of (i) waiving such breach of representation or warranty and complete
its purchase of the Property pursuant to this Agreement; or (ii) terminating
this Agreement and receiving a refund of the Earnest Money. If Buyer does not
send written notice to Seller within five (5) business days following receipt of
such notice from Seller or otherwise determining that the representation or
warranty is untrue, Buyer shall be deemed to have elected to proceed under
subsection (i) above. If necessary, the Closing Date shall be extended to allow
Buyer to have five (5) business days to examine and to accept all Adverse Change
Due Diligence. To the extent that Buyer has knowledge of any untrue or
inaccurate representation or warranty, but elects to close on its acquisition of
the Property, Buyer shall be deemed to have waived and released all claims
related thereto. Buyer’s claims with respect to a breach of Seller’s
representations and warranties shall survive the Closing for a period of six (6)
months and if suit is  not  filed  within such six (6)
month  period,  all  claims  shall  be deemed waived. Notwithstanding anything
contained in this Agreement to the contrary, in no event shall Buyer be entitled
to pursue a claim against Seller after Closing for a breach of representation or
16

--------------------------------------------------------------------------------

 
 
 
 
 
warranty unless such claim is for damages in excess of $10,000.00 and in no
event shall Seller be liable to Buyer for amounts in excess of $500,000.
 
13.        Buyer’s Representations an d Warranties. Buyer represents and
warrants to
Seller that:
 
(a)       Buyer has all requisite power and authority to consummate the
transaction contemplated by this Agreement and has by proper proceedings duly
authorized the execution and delivery of this Agreement and the consummation of
the transaction contemplated hereunder;
 
(b)
Neither the execution and delivery of this Agreement nor the consummation of the
transaction contemplated hereunder will violate, or be in conflict with, any
agreement or instrument to which Buyer is a party or by which Buyer is bound;
and
 
(c)       Neither Buyer nor, to the best of Buyer’s knowledge, any of Buyer’s
principals, are an entity or person: (i) that is listed in the Annex to, or is
otherwise subject to the provisions of Executive Order 13224 issued on September
24, 2001 (“EO13224”); ii) whose name appears on the United States Treasury
Department’s Office of Foreign Assets Control (“OFAC”) most current list of
“Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but    not limited to,
the OFAC
website, (http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf); (iii)
who commits, threatens to commit or supports “terrorism,” as that term is
defined in EO13224; (iv) is subject to sanctions of the United States government
or is in violation of any federal, state, municipal or local laws, statutes,
codes, ordinances, orders, decrees, rules or regulations relating to terrorism
or money laundering, including, without limitation, EO13224 and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001; or (v) who is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
subsections (i) – (v) above are herein referred to as a “Prohibited Person”).
Neither Buyer nor its principals shall knowingly: (A) conduct any business, nor
engage in any transaction or dealing, with any Prohibited Person, including, but
not limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person; or (B) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in EO13224.
 
These Buyer’s representations and warranties are deemed to be true and correct
as of the Closing Date and shall survive the Closing.
 
14.       Closing.
17

--------------------------------------------------------------------------------

 
 
 
 
 
(a)       Unless waived (or deemed waived) by Buyer pursuant to this Agreement,
on or before the Closing Date, with contemporaneous copy to Buyer, Seller will
deposit into escrow with the Closing Agent the following documents:
 
(1)       The Deed in the form and substance agreed to by Buyer and Seller;
 
(2)       An Estoppel Letter signed by Tenant in the form and substance agreed
to by
Buyer and Seller;
 
(3)
Estoppel from any third parties or administrators, if any, of  any CAM pursuant
to agreement, declaration, or reciprocal easements in the form and substance
agreed to by Buyer and Seller
 
(4)       Seller Affidavit in the form and substance required by the Title
Company; (5)       FIRPTA Affidavit in the form and substance agreed to by
Seller and Buyer;
(6)
Seller’s counterpart to the Assignment and Assumption of the Lease in the form
and substance as attached hereto and incorporated herein as   Exhibit   “C” ,
accompanied by the original Lease and originals of any and all documentation
modifying the Lease, including but not limited to, assignments, amendments,
commencement agreement, memorandum of lease, and letter agreements;
 
(7)
Assignment of Warranties in the form and substance as attached hereto and
incorporated herein as  Exhibit  “ D";
 
(8)       Tenant’s Certificate of Insurance naming Buyer as additional insured
and/or
loss payee, as required by the Lease;
 
(9)       Notice to Tenant of sale of the Property and Assignment and Assumption
of the
Lease;
 
(10)     If applicable, Seller’s counterpart to the Tax Proration Agreement.
 
 
 
(b)       On or before the Closing Date, Buyer will deposit the following with
the Closing
Agent:
(1)       the Purchase Price in U.S. Dollars; and
 
(2)       Buyer’s counterpart to the Assignment and Assumption of Lease.
 
(c)       Both parties will sign and deliver to the Closing Agent any other
documents reasonably required by the Closing Agent and/or the Title Company.
 
(d)       Notwithstanding anything herein to the contrary, Buyer shall not be
obligated to Close if one or more of the following events occurs:
18

--------------------------------------------------------------------------------

 
 
                                        (i)        A default exists in any
material financial obligation of Tenant owing under
                                    

 
                                the Lease;

 
 
 
(ii)       There has been a material adverse change in the financial condition
of Tenant or Lease Guarantor or there shall be a material action, suit or
proceeding pending or threatened against Tenant which affects Tenant’s or Lease
Guarantor’s ability to perform under the Lease;
 
(iii)     Any bankruptcy, reorganization, insolvency, withdrawal, or similar
proceeding is instituted by or against Seller, Tenant or Lease Guarantor;
(iv)      Seller, Tenant or Lease Guarantor shall be dissolved, liquidated or
wound up;
(v)       Seller fails to deliver an executed estoppel as described above in
Sections
8.02(h) and 8.02(i) or the Estoppel Letter executed by Tenant contains adverse
or negative
financial or Property information or identifies defaults by any party under the
Lease;
 
(vi)      Notice of termination given by Buyer pursuant to any express right to
do so under Section 8 or 12; or
 
(vii)     The Deed delivered by Seller contains a New Title Matter;
 
The occurrence of any of the events above shall be a condition of Buyer’s
obligation to Close, but shall not constitute a default of Seller.   If Buyer
elects not to Close upon the occurrence of any of the events above, Buyer shall
be entitled to terminate this Agreement upon written notice delivered to Seller
given on or prior to the Closing Date, in which event Escrow Agent shall
immediately refund the Earnest Money to Buyer.   If such notice of termination
is not given on or before the Closing Date, all such matters shall be deemed
acceptable and all such deemed conditions satisfied and/or waived and the right
to termination under this Section 14(d) shall be extinguished.
 
15.       Default.
 
(a)       Default by Buyer; Liquidated Damages. Provided Seller is ready,
willing, and able to Close and also that Seller is not in default of this
Agreement, then, if any of Buyer’s representations and warranties in this
Agreement prove to be untrue at Closing in any material respect, or if Buyer
defaults in the performance of its obligations under this Agreement, and Buyer
fails to cure such default or breach within ten (10) days after Seller has
provided written notice of such default to Buyer (other than failure to close on
the Closing Date, for which there will be a one (1) business day cure period
after Seller has provided written notice of such default to Buyer), the parties
agree that Seller may, as its sole and exclusive remedy, terminate this
Agreement and receive payment of the Earnest Money, whereupon this Agreement
will terminate and Buyer and Seller will have no further rights or obligations
under this Agreement except for those that are expressly provided in this
Agreement to survive the termination hereof. The parties agree that in the event
that Seller elects pursuant to this Section 15 to terminate this Agreement and
be paid the Earnest Money as its sole and exclusive remedy, (i)
 
 
 
 
 
19

--------------------------------------------------------------------------------

the amount of the Earnest Money is a reasonable sum considering all of the
circumstances existing on the date of this Agreement, including the relationship
of its amount to the range of harm to Seller that reasonably could be
anticipated, and the anticipation that proving actual damage would be costly,
impracticable and extremely difficult, and (ii) retention of the Earnest Money
by Seller as liquidated damages is not intended as a forfeiture or penalty, but
instead is intended to constitute liquidated damages to Seller.
 
(b)       Default by Seller or Other Default. Prior to Closing, provided that
Buyer is ready, willing, and able to Close and also that Buyer is not in default
of this Agreement, then, if Seller defaults in the performance of its
obligations under this Agreement, and Seller fails to cure such default or
breach within ten (10) days after Buyer has provided written notice of such
default to Seller (other than failure to close on the Closing Date, for which
there will be a one (1) business day cure period after Buyer has provided
written notice of such default to Seller), Buyer shall be entitled to: (i)
terminate this Agreement upon written notice delivered to Seller, in which event
Escrow Agent shall immediately refund the Earnest Money to Buyer, and Seller
shall reimburse Buyer for all of Buyer’s reasonable out-of-pocket costs and
expenses not to exceed $30,000, including, but not limited to, Buyer’s
reasonable attorneys’ fees; or (ii) pursue the specific performance of this
Agreement by Seller, which action must be commenced, if at all, on or before the
date that is four (4) months after the outside date for Closing. Buyer
acknowledges that these remedies are the exclusive remedies of Buyer at law and
equity. The provisions of this Section 15 shall survive the termination of this
Agreement.
 
16.       Damages, Destruction and Eminent Domain. Seller agrees to give Buyer
prompt notice of any damage or destruction of the Property or any portion
thereof prior to Closing. In the event that prior to Closing any part of the
Property is destroyed or damaged by fire, the elements, or any other cause, due
to events occurring subsequent to the date of this Agreement, Buyer shall have
the right, exercisable by giving written notice to Seller within ten (10)
business days after receiving written notice of such damage, to either: (a)
terminate this Agreement, in which event the Earnest Money shall be returned to
Buyer; or (b) accept the Property in its then condition and to proceed with the
Closing; provided, however, that in the event that Buyer elects to proceed under
clause (b), then Seller shall credit and/or assign to Buyer at Closing the
insurance proceeds for such damage, and Buyer shall receive a credit at Closing
for any deductible amount under Seller’s casualty insurance (but not more than
the amount of the damage), and Seller shall not do, cause or permit any
compromise, settlement or adjustment of any claims to such proceeds without
Buyer’s prior written consent or Seller shall assign to Buyer Seller’s right,
title and interest in and to all insurance proceeds, including payment of
applicable deductibles, resulting from said damage or destruction to the extent
that the same are payable with respect to damage to the Property, subject to
rights of the Tenant. If Buyer does not deliver notice to Seller within such
10-business day period, Buyer shall be deemed to have terminated this Agreement
(in which event the Earnest Money shall be immediately returned to Buyer).
 
Seller agrees to give Buyer prompt notice of any taking, condemnation or eminent
domain proceeding of any of the Property. In the event that prior to the
Closing, all or any portion of the Property is subject to a taking or a
condemnation by a public authority or other entity with the power of
condemnation, Buyer shall have the right, exercisable by giving notice
20

--------------------------------------------------------------------------------

 
 
 
 
 
to Seller within ten (10) business days  after receiving written notice of such
taking or condemnation, to either: (a) terminate this Agreement upon written
notice, in which event the Earnest Money shall be returned to Buyer; or (b)
accept the Property in its then condition and to proceed with the Closing;
provided, however, that in the event that Buyer elects to proceed under clause
(b), then Seller shall make the net proceeds of any condemnation award related
to such taking available to Buyer to repair and restore the Property to its
condition immediately prior to such taking, and Seller shall not do, cause or
permit any compromise, settlement or adjustment of any claims to such award
without Buyer’s prior written consent or Seller shall assign to Buyer all
Seller’s right, title and interest in and to any award made, or to be made, in
the condemnation proceeding, subject to the rights of the Tenant.   The
provisions of this Section 16 shall survive Closing and the transfer of title.
 
17.       Notices. All notices from either of the parties hereto to the other
shall be in writing and shall be considered to have been duly given or served if
sent by first class certified mail, or by a nationally recognized courier
service guaranteeing overnight delivery to the party at his or its address set
forth below, or by facsimile transaction to the respective fax number(s) set
forth below with printed confirmation of receipt thereof, or by email to the
respective email address set forth below, or to such other address as such party
may hereafter designate by written notice to the other party. Notice given in
accordance herewith shall be effective upon delivery to the address of the
addressee.
 
 
If to Seller:   Scott Stogh
                      Dannemann,LLC                       1128 Main Street,
                      Suite200                             Cincinnati, OH
                        45202
                      Phone No.:
                      Fax:
                      Email:
 
With a copy to:    Vorys, Sater, Seymour and Pease LLP
                                  Attn: Kristin L. Woeste, Esq. 
                                  301 East Fourth Street, Suite 3500
                                  Cincinnati, Ohio 45202
                                  Email: klwoeste@vorys.com
 
If to Buyer:          AEI Property Corporation
                             1300 Wells Fargo Center   
                             30 E. 7th Street
                                   St. Paul, Minnesota 55101
                          Attention: Marni Nygard,
                             Chief Investment Officer
                           Phone No.: (651) 227-7333
                           Fax: (651) 225-8144
                     Email: mnygard@aeifunds.com
 
With a copy to:    Jodie Leigh Grabarski
                               Attorney at Law
21

--------------------------------------------------------------------------------

 
 
 
 
                                                         Tiede Grabarski PLLC
                                                         4770 White Bear Parkway
                                                         Lower Level
                                                         White Bear Lake MN
55110
                                                         Phone No.: (651)
964-2516
    
                                                    Email:   jgrabarski@tiedegrabarski.com
 
18.       Miscellaneous.
 
18.1      Entire Agreement; Amendments; Rule of Const ruction; Waivers;  
Attorneys ’   fees. This Agreement may be amended only by written agreement
signed by both Seller and Buyer and all waivers must be in writing and signed by
the waiving party. Time is of the essence. This Agreement will not be construed
for or against a party whether or not that party has drafted this Agreement. If
there is any action or proceeding between the parties relating to this
Agreement, the prevailing party will be entitled to recover attorney’s fees and
costs. This is an integrated agreement containing all agreements of the parties
about the Property and the other matters described and it supersedes any other
agreement or understandings. Exhibits attached to this Agreement are
incorporated into this Agreement.
 
18.2     Default.   If the transaction contemplated hereunder is not completed
by the Closing Date through default of Seller, Buyer may either, at its
election, and as its sole and exclusive choice of remedy, enforce specific
performance or terminate this Agreement and receive the immediate return of its
Earnest Money. If the transaction contemplated by this Agreement is not
completed by the Closing Date through default of Buyer, Seller may at its
election, as its sole and exclusive choice of remedy, enforce specific
performance or terminate this Agreement and receive the Earnest money in full.
 
18.3     Assignment. With notice to Seller, this Agreement shall be assignable
by Buyer, at its option, in whole or in part, in such manner as Buyer may
determine, to an affiliate or affiliates of Buyer.
 
18.4     Brokers. Seller and Buyer each hereby warrants and represents to the
other that it has not, with the exception of Brian Smith of Marcus & Millichap
(“Broker”), engaged or dealt with any broker or agent in regard to this
Agreement. Seller hereby agrees to pay all commissions and/or fees due to Broker
pursuant to a separate agreement. Buyer and Seller shall indemnify, defend and
hold each other harmless from and against any other broker’s commission or
finder’s fee and other claims asserted by any person claiming a broker’s
commission or finder’s fee at the alleged instigation of the indemnifying party
concerning this Agreement or the subject purchase and sale of the Property. The
terms and conditions of this Section 18.4 shall survive Closing.
 
18.5     Computation of Time. If the time period or date by which any right,
option, or election provided under this Agreement must be exercised, or by which
any act required hereunder must be performed, or by which the Closing must be
held, expires or occurs on a Saturday, Sunday, or legal or bank holiday, then
such time period or date shall be automatically extended through the close of
business on the next regularly scheduled business day.
22

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
18.6     Counterparts; Electronic Signatures. This Agreement may be executed in
any number of counterparts, each of which will be deemed to be an original and
which together shall constitute the agreement of the parties hereto. This
Agreement may be electronically signed and the electronic signatures appearing
on this Agreement are the same as handwritten signatures for the purposes of
validity, enforceability and admissibility.
 
18.7     Choice of Law.   This  Agreement  shall be governed by and  construed
in accordance with state in which the Property is located.
 
18.8     Confidentiality.   Buyer and Seller each acknowledges that any and all
information that either party has heretofore furnished or hereafter furnishes to
the other with respect to the Property, the transactions contemplated by this
Agreement or other non-public proprietary or confidential information of the
parties has been and will be furnished on the condition that the receiving party
maintains the confidentiality thereof until Closing. Accordingly, prior to
Closing, Buyer and Seller shall not disclose, and shall prohibit their
respective agents, consultants, employees, representatives and any parties
identified in clause (i) below from disclosing, to any other Person without the
prior written consent of the disclosing party: (a) the material terms of this
Agreement; (b) any of the information in respect of the Property, including, but
not limited to, the Due Diligence Documents and any information heretofore or
hereafter obtained by Buyer or its agents, consultants or representatives in
connection with Buyer’s due diligence investigations of the Property; and (c)
any other non-public proprietary or confidential information of the disclosing
party. In the event the Closing does not occur or this Agreement is terminated,
each party shall, upon request from the other, promptly return to the other all
documents containing any of such information without retaining any copy thereof
or extract therefrom, including (but not limited to) return of the Due Diligence
Documents by Buyer to Seller. Notwithstanding anything to the contrary
hereinabove set forth, either party may disclose such information (i) provided
such disclosure is necessary or reasonably appropriate to enable a party to
enforce its rights under this Agreement or to defend any claim brought against a
party under this Agreement, (iii) such disclosure relates to Buyer’s due
diligence relative to title, survey, environmental or other customary components
of due diligence, (iv) such disclosure relates to Buyer’s financing or potential
financing, (v) such disclosure relates to Buyer’s transaction underwriting,
and/or (vi) as any governmental authority may require in order to comply with
applicable legal requirements or a court order. Notwithstanding the foregoing,
the foregoing confidentiality obligation shall not apply to any such information
that (1) is or becomes generally available to the public other than as a result
of a breach of this Agreement; (2) is obtained by receiving party on a
non-confidential basis from a third-party that, to receiving party’s knowledge,
was not legally or contractually restricted from disclosing such information;
(3) was in receiving party’s possession prior to disclosing party’s disclosure
hereunder; or (4) was or is independently developed by receiving party without
using any such confidential information. Buyer shall be responsible for any
violation of the above provisions of this Section 18.8 by Buyer’s agents,
attorneys and affiliates. The confidentiality and non-disclosure provisions of
this Section 18.8 shall not survive the Closing but shall survive any
termination of this Agreement.   Other than as provided above, no announcements
or disclosures of any information related to this Agreement (including, but not
limited to, the Purchase Price) to
23

--------------------------------------------------------------------------------

 
 
 
 
 
outside brokers or third parties, before or after the Closing, shall be made
without the prior written specific consent of Buyer and Seller. Each party shall
be entitled to injunctive relief for any such violation but shall not be
entitled to monetary damages.   In the event of any conflict between this
Section 18.8 and the terms and conditions of the Confidentiality and Buyer
Registration Agreement executed by Buyer or its affiliate in connection with its
review of the Property, the more restrictive term shall control and bind Buyer.
 
18.9   Effectiveness. When executed by both parties, this Agreement will be a
binding agreement for valid and sufficient consideration which will bind and
benefit Seller, Buyer and their respective successors and assigns.
 
 
 
 
 
 
[SIGNATURES ARE TO FOLLOW ON THE NEXT PAGE]
24

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement effective as
of the date last set forth below.
 
SELLER:
Dannemann, LLC
 
 
 
By: /s/ Scott Stough
Printed Name: W. Scott Stough
 Its: COO
 
 
 
Date: June 12, 2020
 
 
 
BUYER:
AEI Property Corporation
 
By: /s/ MARNI NYGARD
Marni Nygard, its President
 
Date: June 15, 2020
 
 
 
25

--------------------------------------------------------------------------------

 
EXHIBIT “A”
 
LEGAL DESCRIPTION
 
Being Lot 9, Block 3/7547, of WEST VIRGINIA / HIGHWAY 67, an Addition to the
City of Dallas, Dallas County, Texas, according to the plat thereof recorded in
cc# 20080146503, Map Records, Dallas County, Texas.
26

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT “B”
 
ALTA SURVEY REQUIREMENTS
 
The Survey shall be prepared and certified by the land surveyor licensed in the
State in which the Property is located. The Survey shall: (a) be made in
accordance with the Minimum Standard Detail Requirements for ALTA/NSPS Land
Title Surveys, jointly established and adopted by ALTA and NSPS in 2016; (b)
include the items marked on the attached Table A; (c) be made pursuant to the
Accuracy Standards (as adopted by ALTA and NSPS and in effect on the date of the
Certification) of an Urban Survey; and (d) be made in accordance with the
appropriate state land survey standards. The Survey shall show the exact
location, boundaries, and the number of square feet in the Property and shall
show the elevations of the principal parts of the Property and shall disclose no
gaps, gores, encroachments, easements, boundary overlaps or physical matters
which would adversely affect the marketability of title to the Property or which
would adversely affect or interfere with the development of the Property in
accordance with Buyer’s plans, and shall show that all parcels making up the
Property adjoin each other along their common boundaries without gaps or
overlaps.
 
The Survey shall be certified as follows:
 
CERTIFICATION
 
This is to certify to AEI Property Corporation, and its successors or assigns,
(“AEI”) and First American Title Insurance Company (“FATCO”) that this map or
plat and the survey on which it is based were made in accordance with the
“Minimum Standard Detail Requirements for ALTA/NSPS Land Title Surveys”, jointly
established and adopted by ALTA and NSPS in 2016, and includes the Items marked
of Table A thereof. Pursuant to the Accuracy Standards as adopted by ALTA and
NSPS and in effect on the date of this certification, the undersigned further
certifies that in my professional opinion, as a land surveyor registered in the
State of Texas the Relative Positional Accuracy of this survey does not exceed
that which is specified herein.
 
 
 
Dated:
 
Registered Land Surveyor
Registration No.
 
Name: Address : Telephone: (   )
27

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE A
OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS NOTE:  The twenty (20) items
of Table A may be negotiated between the surveyor and client. Any additional
items negotiated between the surveyor and client shall be identified as
21(a), 21(b), etc. and explained pursuant to Section 6.D.ii.(g). Notwithstanding
Table A Items 5 and 11, if an engineering design survey is desired as part of an
ALTA/NSPS Land Title Survey, such services should be negotiated under Table A,
Item 21.
 
If checked, the following optional items are to be included in the ALTA/NSPS
LAND TITLE SURVEY, except as otherwise qualified (see note above):
 
1.         x 
Monuments placed (or a reference monument or witness to the corner) at all major
corners of the boundary of the property, unless already marked or referenced by
existing monuments or witnesses in close proximity to the corner.
 
2.         x 
Address(es) of the surveyed property if disclosed in documents provided to or
obtained by the surveyor, or observed while conducting the fieldwork.
 
3.         x 
Flood zone classification (with proper annotation based on federal Flood
Insurance Rate Maps or the state of local  equivalent) depicted by scaled map
location and graphic plotting only.
 
4.         x 
28

--------------------------------------------------------------------------------

Gross land area (and other areas if specified by the client).
 
5.  
Vertical relief with the source of information (e.g. ground survey or aerial
map), contour interval, datum, and originating benchmark identified.
 
6.         x 
(a) If set forth in a zoning report or letter provided to the surveyor by the
client, list the current zoning classification, setback requirements, the height
and floor space area restrictions, and parking requirements. Identify the date
and source of the report or letter.
 
        x 
(b) If the zoning setback requirements are set forth in a zoning report or
letter provided to the surveyor by the client, and if those requirements do not
require an interpretation by the surveyor, graphically depict the building
setback requirements. Identify the date and source of the report or letter.
 
7.         x 
(a) Exterior dimensions of all buildings at ground level.
 
(b) Square footage of:
 
      x       (1) exterior footprint of all buildings at ground level.
 
             (2) other areas as specified by the client.
 
 
 
 
 
        x 
(c) Measured height of all buildings above grade at a location specified by the
client. If no location is specified, the point of measurement shall be
identified.
 
8.         x 
Substantial features observed in the process of conducting the fieldwork (in
addition to the improvements and features required pursuant to Section 5 above)
(e.g., parking lots, billboards, signs, swimming pools, landscaped areas,
substantial areas of refuse).
 
9.         x 
Number and type (e.g., disabled, motorcycle, regular and other marked
specialized types) of clearly identifiable parking spaces on surface parking
areas, lots and in parking structures. Striping of clearly identifiable parking
spaces on surface parking areas and lots.
 
10._ 
(a) As designated by the client, a determination of the relationship and
location of certain division or party walls with respect to adjoining properties
(client to obtain necessary permissions).
 
(b) evidence from plans requested by the surveyor and obtained from utility
companies, or provided by client (with reference as to the sources of
information), and
 
11. 
Location of utilities existing on or serving the surveyed property as determined
by:
     observed evidence collected pursuant to Section 5.E.iv.
evidence from plans requested by the surveyor and obtained from utility
companies, or provided by client (with reference as to the sources of
information), and
markings requested by the surveyor pursuant to an 811 utility locate or similar
request
 
Representative examples of such utilities include, but are not limited to:
Manholes, catch basins, valve vaults and other surface indications of
subterranean uses;
     Wires and cables (including their function, if readily identifiable)
crossing the surveyed property, and all poles on or within ten feet of the
surveyed property. Without expressing a legal opinion as to the ownership or
nature of the potential encroachment, the dimensions of all encroaching utility
pole crossmembers or overhangs; and
     Utility company installations on the surveyed property.
 
Note to the client, insurer, and lender - With regard to Table A, item 11,
source information from plans and markings will be combined with observed
evidence of utilities pursuant to Section 5.E.iv. to develop a view of the
underground utilities. However, lacking excavation, the exact location of
underground features cannot be accurately, completely, and reliably depicted. In
addition, in some jurisdictions, 811 or other similar utility locate requests
from surveyors may be ignored or result in an incomplete response, in which case
the surveyor
 
 
 
 
 
shall note on the plat or map how this affected the surveyor’s assessment of the
location of the utilities. Where additional or more detailed information is
required, the client is advised that excavation and/or a private utility locate
request may be necessary.
 
 
 
12. 
As specified by the client, Governmental Agency survey-related requirements
(e.g., HUD surveys, surveys for leases on Bureau of Land Management managed
lands).
 
13.        x         Names of adjoining owners according to current tax records.
If more than one
owner, identify the first owner’s name listed in the tax records followed by “et
al.”
 
14.        x         As specified by the client, distance to the nearest
intersecting street.
 
15. 
Rectified orthophotography, photogrammetric mapping, remote sensing,
airborne/mobile laser scanning and other similar products, tools or technologies
as the basis for the showing the location of certain features (excluding
boundaries) where ground measurements are not otherwise necessary to locate
those features to an appropriate and acceptable accuracy relative to a nearby
boundary. The surveyor shall (a) discuss the ramifications of such methodologies
(e.g. the potential precision and completeness of the data gathered thereby)
with the insurer, lender and client prior to the performance of the survey and,
(b) place a note on the face of the survey explaining the source, date,
precision and other relevant qualifications of any such data.
 
16.      x           Evidence of recent earth moving work, building
construction, or building additions observed in the process of conducting the
fieldwork.
 
17.        x         Proposed changes in street right of way lines, if such
information is made available to the surveyor by the controlling jurisdiction.
Evidence of recent street or sidewalk construction or repairs observed in the
process of conducting the fieldwork.
 
18.        x         If there has been a field delineation of wetlands conducted
by a qualified specialist hired by the client, the surveyor shall locate any
delineation markers observed in the process of conducting the fieldwork and show
them on the
face of the plat or map. If no markers were observed, the surveyor shall so
state.
 
19. 
Include any plottable offsite (i.e., appurtenant) easements or servitudes
disclosed in documents provided to or obtained by the surveyor as a part of the
survey pursuant to Sections 5 and 6 (and applicable selected Table A items)
(client to obtain necessary permissions).
 
 
 
 
 
20.  
Professional Liability Insurance policy obtained by the surveyor in the minimum
amount of $                        to be in effect throughout the contract term.
Certificate of Insurance to be furnished upon request, but this item shall not
be addressed on the face of the plat or map.
 
21. 
(a) Locate improvements within any offsite easements or servitudes benefitting
the surveyed property that are disclosed in the Record Documents provided to the
surveyor and that are observed in the process of conducting the survey (client
to obtain necessary permissions).
 
 
 
(b) Monuments placed (or a reference monument or witness to the corner) at all
major corners of any offsite easements or servitudes benefitting the surveyed
property and disclosed in Record Documents provided to the surveyor (client to
obtain necessary permissions).
 
        x  
(c) Vicinity map showing the property surveyed in reference to nearby highway(s)
or major street intersection(s).
 
        x  
29

--------------------------------------------------------------------------------

(d) Indication of access to a public way such as curb cuts and driveways.
 
 
 
 
 
EXHIBIT “C”
 
(Form of Assignment and Assumption of Lease) ASSIGNMENT AND ASSUMPTION OF LEASE
THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and
30

--------------------------------------------------------------------------------

entered   into   effective   as   of   this    
                                     (“Assignor”), and
31

--------------------------------------------------------------------------------

day   of                    ,   2020,   by and   between
( “Assignee”).
 
RECITALS:
 
A.        Assignor and Assignee are parties to that certain Purchase and Sale
Agreement dated                                          , 2020, as it may have
been amended (the “Agreement”), pursuant to which Assignee is acquiring from
Assignor the real property and improvements, located on property more
particularly described on   EXHIBIT A  attached hereto and incorporated herein
by this reference.
 
B.        Pursuant to the terms of the Agreement, Assignor desires to sell,
assign, convey, transfer and set over to Assignee and Assignee desires to assume
all of Assignor’s interest in that certain Lease dated June 6, 2008, (the
“Lease”), by and between Assignor and Taclecris Plasma Resources, Inc., a
Delaware corporation (the “Tenant”), including all rents prepaid for any period
subsequent to the date of this Assignment, subject to the terms and conditions
set forth below.
 
C.        Assignor is the Landlord under the Lease with full right and title to
assign the Lease and the Rent to Assignee as provided herein. The Lease is
valid, in full force and effect and has not been pledged, modified or amended.
So far as is known to Assignor, there is no default by Tenant under the Lease
and no Rent has been waived, anticipated, discounted, compromised or released.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, Assignor and Assignee hereby
agree as follows:
 
1          Assignor hereby irrevocably and unconditionally sells, assigns,
conveys, transfers and sets over unto Assignee, its heirs, successors and
assigns as of the date hereof (the “Effective Date”), all of Assignor’s right,
title and interest in, to and under: (i) the Lease, together with any and all
guaranties thereof, if any, and (ii) any and all rents prepaid as of the
Effective Date, held by Assignor in connection with the Lease (the “Rent”).
 
2.         Assignee hereby assumes and shall be liable for any and all
liabilities, claims, obligations, losses and expenses, including reasonable
attorneys’ fees arising in connection with the Lease which are actually
incurred, and which arise by virtue of acts or omissions occurring thereunder,
on or after the Effective Date. Assignor shall indemnify and hold Assignee
harmless from any and all liabilities, claims, obligations, losses and expenses,
 
 
 
 
 
including reasonable attorneys’ fees arising in connection with the Lease which
are actually incurred, and which arise by virtue of acts or omissions occurring
thereunder, or as a result of Assignor’s failure to fulfill the landlord’s
duties and obligations accruing under the Lease, prior to the Effective Date.
Assignee shall indemnify and hold Assignor harmless from any and all
liabilities, claims, obligations, loss and expenses, including reasonable
attorney’s fees, arising in connection with the Lease which are actually
incurred, and which arise by virtue of acts or omissions occurring thereunder,
or as a result of Assignee’s failure to fulfill the landlord’s duties and
obligations accruing under the Lease on or after the Effective Date. Assignee
shall be entitled to receive all income arising from the Lease from and after
said Effective Date. Assignor shall be entitled to receive all income arising
from the Lease prior to the Effective Date.
 
32

--------------------------------------------------------------------------------

3.         Assignor shall direct the Tenant and any successor tenant under the
Lease to pay to Assignee the Rent and all other monetary obligations due or to
become due under the Lease for the period beginning on the Effective Date by
delivery of the Notice to Tenant required by Section 8.02(f) of the Purchase
Agreement. This Assignment shall be governed by and construed in accordance with
the laws of the state in which the Property is located.
 
4.         All rights and obligations of Assignee and Assignor hereunder shall
be binding upon and inure to the benefit of Assignor, Assignee and the heirs,
successors and assigns of each such party.
 
5.         This Assignment may be executed in any number of counterparts, each
of which shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Assignment may be detached from any counterpart of this
Assignment without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Agreement identical in form hereto
but having attached to it one or more additional signature pages.
 
6.         Whenever the context so requires in this Assignment, all words used
in the singular shall be construed to have been used in the plural (and vice
versa), each gender shall be construed to include any other genders, and the
word “person” shall be construed to include a natural person, a corporation, a
firm, a partnership, a joint venture, a trust, an estate or any other entity.
33

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the day and year first above written.
 
ASSIGNOR:                                                   ,
a  
 
 
 
By: 
 
 
 
Its:
 
 
 
 
STATE OF
)
) ss.
CITY/COUNTY OF                           )
 
The forgoing instrument was acknowledged before me this           day of
                ,
2020 by
, as                                             of
                              , a
                                         limited liability company, on behalf of
said
                                        .
 
WITNESS my hand and official seal.
 
 
 
 
Notary Public
My commission expires
 
 
 
 
 
 
 
 
 
 
 
 
 
ASSIGNEE:            AEI FUND
 
By:      AEI Fund Management          , Inc., a
Minnesota corporation
Its:        
 
By: 
 
Marni Nygard, President
 
 
 
 
 
 
 
 
STATE OF MINNESOTA                )
) ss. CITY/COUNTY OF RAMSEY        )
 
The forgoing instrument was acknowledged before me this           day of
                ,
2020, by Marni Nygard, as President of AEI Fund Management      , Inc.,
                       of
AEI FUND
                                  .
, a                                           , on behalf of said
 
WITNESS my hand and official seal.
 
Notary Public
 
[Notarial Seal]
 
 
 
 
 
EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASE
 
Legal Description
34

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT “D”
 
(Form of Assignment of Warranties)
 
ASSIGNMENT OF WARRANTIES, GUARANTIES, INDEMNITIES AND INTANGIBLES
 
KNOW ALL MEN BY THESE PRESENTS,
that                                               , a
35

--------------------------------------------------------------------------------

                                          ,   having   offices   at    
36

--------------------------------------------------------------------------------

(the
“Assignor”), for good valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, does (unless previously assigned to Assignor’s
“Tenant” hereby assign and     transfer,     without     recourse,    
warranty     or     liability     to     Assignor),     to
                                                                                ,
each having an office at 30 East Seventh Street, Suite 1300, St. Paul, Minnesota
55101 (the “Assignee”), all of Assignor’s right, title and interest, in and to
the following which relate to the                                           and
real
property located at
without the consent of any third-party:
(the “Property”) to the extent assignable
 
(1)       all warranties, guaranties, indemnities, and claims, affecting the
Property listed on Exhibit A attached hereto (the “Warranties”);
 
(2)       all plans, drawings, specifications, surveys,  engineering reports,
and other technical information; and
 
(3)       all other personal property owned by Seller relating to the leasing,
maintenance, service, or operation of the Property (subject to Assignor’s
reservation of its rights with respect to claims thereunder which arise from
facts or circumstances existing prior to the sale of the Property to Assignee or
during any period when Assignor remains liable to Tenant or Assignee with
respect to the Property).
 
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of this  
day of                     , 2020.
 
 
 
ASSIGNOR:
 
By:       
Name:
Its:
 
 
 
 
 
EXHIBIT A
 
(List of Warranties)
37

--------------------------------------------------------------------------------